            Case 5:21-cv-00154-EJD Document 11 Filed 02/09/21 Page 1 of 1




1    CENTER FOR DISABILITY ACCESS
     Amanda Seabock, Esq., SBN 289900
2    Prathima Price, Esq., SBN 321378
     Dennis Price, Esq., SBN 279082
3    Mail: 8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
4    (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
5
     Attorneys for Plaintiff, SCOTT JOHNSON
6                               UNITED STATES DISTRICT COURT
7                            NORTHERN DISTRICT OF CALIFORNIA
8    SCOTT JOHNSON                                 )   Case No.: 5:21-cv-00154-EJD
                                                   )
9             Plaintiff,                           )   NOTICE OF SETTLEMENT AND
                                                   )   REQUEST TO VACATE ALL
10     v.                                          )   CURRENTLY SET DATES
     NORTH 5TH STREET INVESTMENT                   )
11
     GROUP, LLC, a California Limited              )
     Liability Company                             )
12                                                 )
              Defendants.                          )
13                                                 )
                                                   )
14                                                 )
                                                   )
15
16           The plaintiff hereby notifies the court that a provisional settlement has been
17   reached in the above-captioned case. The Parties would like to avoid any additional
18   expense while they focus efforts on finalizing the terms of the settlement and reducing it
19   to a writing. The plaintiff, therefore, applies to this Honorable Court to vacate all
20   currently set dates with the expectation that the settlement will be consummated within
21   the coming sixty (60) days, allowing for a Joint Stipulation for Dismissal with prejudice
22   as to all parties to be filed.
23
                                        CENTER FOR DISABILITY ACCESS
24
25   Dated: February 08, 2021           By: /s/ Amanda Seabock
26                                              Amanda Seabock
                                               Attorney for Plaintiff
27
28

     Notice of Settlement             -1-              5:21-cv-00154-EJD
